Citation Nr: 1746354	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sarcoidosis.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for sarcoidosis.  

5.  Entitlement to service connection for pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hepatitis C has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for sarcoidosis has been received; the appeal is granted to this extent. 


FINDINGS OF FACT
	
1.  In a final decision issued in September 2002, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C and sarcoidosis.

2.  The evidence received since the September 2002 decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hepatitis C and sarcoidosis.


CONCLUSION OF LAW

New and material evidence has been added to the record since the September 2002 rating decision; thus, the claims of entitlement to service connection for hepatitis C and sarcoidosis are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a Veteran who served on active duty from June 1979 to June 1982.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a Notice of Disagreement (NOD) in April 2010 and a Statement of the Case (SOC) was issued in December 2011.  The Veteran filed a VA Form 9, Substantive Appeal, in January 2012.  The RO issued Supplemental SOCs in August 2012 and March 2017.  

A videoconference hearing was held before the undersigned in June 2017.  A transcript is of record.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issues of entitlement to service connection for hepatitis C, sarcoidosis, and pseudofolliculitis barbae, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. A. § 7104 (b) (West 2014).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 
      
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claims of entitlement to service connection for hepatitis C and sarcoidosis were denied by a September 2002 rating decision.  The Veteran's claim of entitlement to service connection for hepatitis C was previously denied because, while there was evidence of a current diagnosis, there was no nexus found between the current disability and the Veteran's period of service.  With regard to the Veteran's claim of entitlement to service connection for sarcoidosis, the condition was denied because there was no evidence linking the Veteran's condition to service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not perfect a formal appeal of the rating decision.  38 C.F.R. § 3.156(b) (2016).  As a result, the rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  
  
Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a request to reopen the claims for entitlement to service connection for hepatitis C and sarcoidosis in May 2008.  The RO declined to reopen the claims in the April 2009 rating decision.  However, in November 2016, the RO provided the Veteran with a VA examination concerning his claim for service connection for hepatitis C, and in so doing, the RO implicitly reopened the Veteran's previously-denied claim.  Regardless of whether the RO reopened the Veteran's claims for service connection, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

Hepatitis C

The relevant evidence added to the record since the last final denial includes the November 2016 VA examination, the Veteran's statements, and the June 2017 hearing transcript.  During his November 2016 VA examination and the June 2017 hearing, the Veteran stated that he believed that his hepatitis C is related to his period of service.  He specifically contended that because he worked in the medical field, he may have contracted hepatitis C when he had "stuck" himself with needles while working in that capacity.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  Further, the evidence that the Veteran may have contracted hepatitis C while serving as a medical specialist is also material as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  This evidence also triggers the Secretary's duty to assist.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for hepatitis C. 

Sarcoidosis

The relevant evidence added to the file includes the Veteran's statements and the June 2017 hearing transcript.  During the June 2017 hearing, the Veteran stated that he began to feel what he thought were symptoms of sarcoidosis during service.  He reported that he had shortness of breath and that he could not run and do a lot of physical activities.  He also stated that he researched that a lot of people who were susceptible to sarcoidosis were those in the medical field.  The Veteran further stated that the only time he worked in the medical field was during his period of active duty.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  Further, the evidence that the Veteran may have contracted sarcoidosis while serving as a medical specialist is also material as it raises a reasonable possibility of substantiating the claim by supporting the nexus element of service connection, which was not met at the time of the previous denial.  This evidence also triggers the Secretary's duty to assist.  Therefore, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of entitlement to service connection for sarcoidosis. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016).

The Veteran's service treatment records are unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the veteran in the development of the case and to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).





Hepatitis C

The Veteran seeks entitlement to service connection for Hepatitis C.  He asserts he contracted Hepatitis C during service as a result of air gun vaccinations and/or due to his work as a medical specialist during active duty.

The Veteran has a current diagnosis of Hepatitis C.  See November 2016 VA examination.  Additionally, service records indicate the Veteran served as a medical specialist during his period of active duty.  The Board recognizes that a VA examination conducted in November 2016 found that it is less likely the Veteran's hepatitis C was related to service to include the immunizations by jet air gun injector.  However, the examination did not consider the Veteran's service as a medical specialist, to include his contentions that had accidental needle puncture while serving in his job.  

The Board finds a remand is necessary to afford the Veteran another VA examination and to obtain a medical opinion regarding the nature and etiology of his Hepatitis C.  

Sarcoidosis

The Veteran seeks entitlement to service connection for sarcoidosis; he specifically contends that his condition is related to his work as a medical specialist during active duty.

The Veteran has a current diagnosis of sarcoidosis.  See VA treatment records.  Additionally, service records indicate the Veteran served as a medical specialist during his period of active duty.  

The Board finds a remand is necessary to afford the Veteran a VA examination to obtain a medical opinion regarding the nature and etiology of his sarcoidosis.  



Pseudofolliculitis Barbae

The Veteran stated during his June 2017 hearing that he believes that his pseudofolliculitis barbae is related to his period of service.  He asserted that he had a medical profile in boot camp.  The Veteran stated that he had a lot of complications with shaving.  He stated that he began to experience ingrown hairs and it caused his neck to puff up.  The Veteran also stated that he got a profile that allowed him to stop shaving.  The Veteran stated that it has continued to cause flare ups since that time.  

The Board finds a remand is necessary to afford the Veteran a VA examination to determine whether the Veteran has a current chronic disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his hepatitis C. 

Based on examination findings, any necessary diagnostic studies, a review of the claims file, treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any hepatitis C is related to the Veteran's active service?  The examiner should specifically consider the Veteran's contentions that he was accidentally pricked by needles while working as a medical specialist in service.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably make clear the medical analysis in the study of this case. 

2.  The Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his sarcoidosis. 

Based on examination findings, any necessary diagnostic studies, a review of the claims file, treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sarcoidosis is related to his active service?  The examiner should specifically consider the Veteran's contentions that he was more at risk because he served as a medical specialist in service.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably make clear the medical analysis in the study of this case. 

3.  The Veteran should be afforded an appropriate VA examination to determine the presence of any pseudofolliculitis barbae or residuals of pseudofolliculitis barbae.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Maryland Department of Veterans Affairs



Department of Veterans Affairs


